      Case 3:20-cv-00292-DPM Document 4 Filed 11/16/20 Page 1 of 2



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

LISA MURPHY                                                 PLAINTIFF
ADC #760343

v.                   No: 3:20-cv-292-DPM-JTK

FAUST, Warden, McPherson Unit, ADC;
INMAN, Warden, McPherson Unit, ADC;
BARTON, Sergeant, McPherson Unit, ADC;
RUDD, Sergeant, McPherson Unit, ADC;
KIZER, Nurse; BRADLY, Warden, McPherson
Unit, ADC; FIELDS, Nurse; HEARINGTON,
Warden, McPherson Unit, ADC; MALONE, Major,
McPherson Unit, ADC; LEWIS, Major, McPherson Unit,
ADC; JOHNNY SWIFT, Captain, McPherson Unit, ADC;
HUFFMAN, Robinson; ROBINSON, Admin. Staff,
McPherson Unit, ADC; HUGHES, Doctor;
HUTCHINSON, APN; STIEVE, Doctor; ROREY
GRIFFIN, Dr.; MELISSA JAMES, Admin. Staff,
McPherson Unit, ADC; and P. MALOTTE,
Sergeant, McPherson Unit, ADC                DEFENDANTS

                               ORDER
     1. The Court withdraws the reference.
     2. Murphy hasn't paid the $400 filing and administrative fees or
a complete in forma pauperis application; and the time to do so has
passed. Doc. 3. Her complaint will therefore be dismissed without
prejudice. LOCAL RULE 5.5(c)(2).     An in forma pauperis appeal from
       Case 3:20-cv-00292-DPM Document 4 Filed 11/16/20 Page 2 of 2



this Order and accompanying Judgment would not be taken in good
faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.




                                                    ;
                                  D.P. Marshall Jr.
                                  United States District Judge
